Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Withdrawn claims 8 and 12 are hereby REJOINED. 


Allowable Subject Matter
Claims 1-7, 9-11 and 13-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. 
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising:

1. A connector for use in coupling a load device to electrical conductors of a direct current bus bar, comprising: a first housing carrying a first electrical contact element for electrically coupling to a first electrical conductor of the bus bar; and a second housing coupled to the first housing and carrying a second electrical contact element for electrically coupling to a second electrical conductor of the bus bar, wherein the first housing is pivotally coupled to the second housing; (emphasis added) and a printed circuit board contained at least partially within the second housing, the printed circuit board being coupled to the first electrical contact element and the second electrical contact element and comprising a processing device configured to provide direct current power from the bus bar to the load device.

9. A connector for use in coupling a load device to electrical conductors of a direct current bus bar, comprising: a first housing and a second housing, wherein the first housing is pivotally coupled to the second housing such that the connector is configured  to be releasably coupled ACTIVE 62476497v13U.S. Application No. 15/485,725 to the bus bar, the connector  (emphasis added) having a line-side interface arranged for electrically coupling the connector to the electrical conductors of the bus bar, a load-side interface arranged for electrically coupling the connector to the load device, a printed circuit board contained at least partially within the first housing and electrically coupled to the line-side interface and the load-side interface and comprising a processing device configured to control a bringing of power to the load-side interface from the line-side interface, and an RF receiver coupled to the printed circuit board for receiving a first signal from a device external to the connector, wherein the RF receiver responds to receiving the first signal by providing a second signal to the processing device and the processing device responds to receiving the second signal by causing the power to be brought from the line-side interface to the load-side interface.

19. A connector for use in coupling a load device to electrical conductors of a direct current bus bar, comprising: a housing having a line-side interface having electrical contacts arranged for electrically coupling the connector to corresponding ones of the electrical conductors of the bus bar, a load- side power interface having one or more electrical contacts arranged for electrically a second signal for provision to the ACTIVE 62476497v16U.S. Application No. 15/485,725 printed circuit board whereby the processing device responds to receiving the second signal by one of coupling the load-side power interface to the line-side interface and provide the dimming control signal to the powered device (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836